


Exhibit 10.2


CIBER, INC.


NOTICE OF GRANT OF STOCK OPTIONS
AND OPTION AGREEMENT


Effective September 15, 2014 (the “Effective Date”), you have been granted a
non-qualified stock option (the “Option”) to buy 815,217 shares of CIBER, Inc.
(the “Company”) common stock (the “Stock”). The Option Price per share is $3.68.
This award of Options is an inducement grant made pursuant to Rule 303A.08 of
the NYSE Listed Company Manual. For the avoidance of doubt, this Award is not
issued under the CIBER, Inc. 2004 Incentive Plan, as amended and restated, (the
“Plan”) and does not reduce the share reserve under the Plan. Any capitalized
terms used herein and not otherwise defined shall be defined as indicated in the
Employment Agreement with the Company dated as of June 12, 2014 (the “Employment
Agreement”).
The Option shall vest in accordance with the following schedule provided the
conditions in this Notice of Grant of Stock Options and Option Agreement (the
“Agreement”) are satisfied. The Option shall expire seven (7) years from the
Effective Date.
Vesting Schedule


On the last day of each month, beginning on July 31, 2014, and ending on June
30, 2018 (each a “Vesting Date”), 16,983 shares of Stock (the “Base Vesting
Amount”) subject to the Option shall vest, provided the conditions in the
Agreement are satisfied. The number of shares of Stock that vest on any Vesting
Date shall be increased by one share if (a) the sum of (i) all shares that have
vested prior to such Vesting Date, (ii) the Base Vesting Amount, and (iii) one,
is less than or equal to (b) the product of (i) the total number of shares of
Stock set forth in the first sentence of this Notice above, multiplied by (ii)
the quotient of (A) the number of Vesting Dates that have occurred, including
such Vesting Date, divided by (B) 48.         





109648824 v4

--------------------------------------------------------------------------------






CIBER, INC.


AGREEMENT
Option Price
The “Option Price” shall be the fair market value of the Stock on the Effective
Date as determined by reference to the closing price of the Stock on the New
York Stock Exchange on the last Business Day immediately prior to the Effective
Date.
Non-Qualified Option
This Agreement evidences an award of the Option exercisable for that number of
shares of Stock set forth on the cover sheet and subject to the vesting and
other conditions set forth herein and on the cover sheet. This Option is not
intended to be an incentive option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) and will be interpreted accordingly.
Transfer of Option
During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
You cannot transfer or assign this Option. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or it may be transferred upon your death by the laws
of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.


- 2 -
109648824 v4

--------------------------------------------------------------------------------




Vesting
This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option. Subject to the preceding sentence, you may
exercise this Option, in whole or in part, to purchase a whole number of not
less than 100 vested shares, unless the number of shares purchased is the total
number available for purchase under the Option, by following the procedures set
forth below in this Agreement.
Your right to purchase shares of Stock under this Option vests according to the
schedule set forth on the cover sheet provided that you continue to provide
services to the Company or an Affiliate as an employee, officer or director, or
a consultant or adviser (“Service”) and your Services do not end as a result of
a Separation from Service before the applicable Vesting Date. Your employment
agreement with the Company dated June 12, 2014 (the “Employment Agreement”) sets
forth the circumstances in which vesting of the Option will be accelerated,
either partially or fully.
 “Affiliate” means, any company or other trade or business that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 of Regulation C under the Securities Act of 1933, as amended,
including, without limitation, any Subsidiary. An entity may not be considered
an Affiliate unless the Company holds a “controlling interest” in such entity,
where the term “controlling interest” has the same meaning as provided in
Treasury Regulation 1.414(c)-2(b)(2)(i), provided that the language “at least 50
percent” is used instead of “at least 80 percent.”
“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”).
Forfeiture of Unvested Options/Term
Unless your Separation from Service triggers accelerated vesting of all or part
of your Option pursuant to the terms of this Agreement or any other written
agreement between the Company (or any Affiliate) and you, including the
Employment Agreement, you will automatically forfeit to the Company those
portions of the Option that have not yet vested in the event of your Separation
from Service.
Expiration of Vested Options After Service Terminates
Your Option will expire on the Expiration Date shown on the cover sheet. Your
Option will expire earlier in the event of your Separation from Service, as
described in the Employment Agreement.


- 3 -
109648824 v4

--------------------------------------------------------------------------------




Notice of Exercise
The method for exercising the Option shall be by delivery to the Corporate
Secretary of the Company or an agent designated pursuant to “Brokerage
Arrangements” below of a notice specifying the number of shares of Stock with
respect to which the Option is exercised and payment of the Option Price. Such
notice shall be in a form satisfactory to the Company and shall specify the
number of shares of Stock with respect to which the Option is being exercised.
The exercise of the Option shall be deemed effective upon receipt of such notice
by the Corporate Secretary or a designated agent and payment to the Company. The
purchase of such Stock shall be deemed to take place at the principal office of
the Company upon delivery of such notice, at which time the purchase price of
the Stock shall be paid in full by any of the methods or any combination of the
methods set forth in “Form of Payment” below. A properly executed certificate or
certificates representing the Stock shall be issued by the Company and delivered
to you.
If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Brokerage Arrangements
The Company, in its discretion, may enter into arrangements with one or more
banks, brokers or other financial institutions to facilitate the exercise of the
Option or the disposition of shares of Stock acquired upon exercise of the
Option, including, without limitation, arrangements for the simultaneous
exercise of the Option and sale of the shares of Stock acquired upon such
exercise.
Form of Payment
The Option Price shall be paid by any of the following methods or any
combination of the following methods:
· in cash;
· by cashier’s check payable to the order of the Company;
· if authorized by the Company, in its sole discretion, by delivery to the
Company of certificates representing the number of shares of Stock then owned by
you, the fair market value of which equals the purchase price of the Stock
purchased pursuant to the Option; and provided further that the fair market
value of any shares of Stock delivered in payment of the purchase price upon
exercise of the Option shall be determined by reference to the closing price of
the Stock on the New York Stock Exchange on the last Business Day immediately
prior to the exercise date, which shall be the date of delivery of the
certificates for the Stock used as payment of the Option Price; or
· if consistent with Section 409A and authorized by the Company, in its sole
discretion, any combination of these methods.


- 4 -
109648824 v4

--------------------------------------------------------------------------------




Evidence of Issuance
Notwithstanding anything in this Agreement to the contrary, the issuance of the
shares upon exercise of this Option shall be evidenced in such a manner as the
Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more share
certificates. You will have no further rights with regard to an Option once the
share of Stock related to such Option has been issued.
Withholding Taxes
You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this Option. In the event
that the Company determines that any tax or withholding payment is required
relating to the exercise or sale of shares arising from this grant under
applicable laws, the Company shall have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
any Affiliate.
Retention Rights
Neither your Option nor this Agreement gives you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity. Subject to
the Employment Agreement, the Company (and any parent, Subsidiaries or
Affiliates) reserves the right to terminate your Service at any time and for any
reason.
Shareholder Rights
You, or your estate or heirs, have no rights as a shareholder of the Company
until you exercise your Option in accordance with the procedures set forth in
this Agreement. No adjustments are made for dividends, distributions or other
rights if the applicable record date occurs before you exercise your options.


- 5 -
109648824 v4

--------------------------------------------------------------------------------




Adjustments, Change of Control
In the event of a stock split, reverse stock split, stock dividend or a similar
change in the Stock, the number of shares covered by this Option and/or the
Option Price per share shall be adjusted proportionately to the extent permitted
by and consistent with Section 409A.
In the event of a Change in Control, this award shall be subject to the
provisions addressing Change in Control as set forth in the Employment
Agreement.
Without limiting the generality of the foregoing, your Option shall be subject
to the terms of the agreement of merger, liquidation or reorganization in the
event the Company is subject to such corporate activity. However, unless you
subsequently expressly consent in writing to different terms, such definitive
agreement, notwithstanding any provision to the contrary in this Agreement or
the Employment Agreement, must provide for one of the following: (a) the
assumption of this award by the surviving corporation or its parent; (b) the
substitution by the surviving corporation or its parent of an award with
substantially the same terms as this award; or (c) the cancellation of this
award after full vesting and delivery to you of the Stock then subject to the
award less the number of shares of Stock equal to the aggregate exercise price
of the Option; provided, however, that such Stock shall be considered delivered
effective as of the day immediately prior to the transaction so as to enable you
to participate in the transaction. In the event the definitive agreement does
not provide for one of the foregoing alternatives with respect to the treatment
of this award, this award shall have the treatment specified in clause (c) of
the preceding sentence. The Board may, in its sole discretion, accelerate the
vesting of this award in connection with any of the foregoing alternatives, but
only if such acceleration would not cause any of the Stock (or the proceeds
thereof) to be subject to Section 409A.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the state of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.


- 6 -
109648824 v4

--------------------------------------------------------------------------------




The Agreement
This Agreement and the associated cover sheet constitute the entire
understanding between you and the Company regarding this Option. Any agreements,
commitments or negotiations concerning this grant are superseded; except that
any written employment (including the Employment Agreement), consulting,
confidentiality, non-competition and/or severance agreement between you and the
Company (or any Affiliate), whether entered into before or after this
Agreement’s effective date, shall supersede this Agreement with respect to its
subject matter, provided that no such superseding shall result in a failure to
comply with the requirements of Section 409A of the Code (“Section 409A”).
Data Privacy
The Company may process personal data about you. Such data includes, but is not
limited to the information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Agreement.
By accepting this grant, you give explicit consent to the Company to process any
such personal data.
Code Section 409A
It is intended that this Award comply with Code Section 409A or an exemption to
Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Section 409A as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Company. Notwithstanding anything herein to
the contrary, in the event that you are deemed to be a "specified employee" for
purposes of Section 409A(a)(2)(B)(i) of the Code, and the Company determines
that the delivery of shares of Stock hereunder is subject to the provisions of
Section 409A, such shares of Stock shall not be delivered until the six-month
anniversary of your Separation from Service, or, if earlier, your death.





ACCEPTED:
/S/ Michael Boustridge
 
Michael Boustridge
September 18, 2014




- 7 -
109648824 v4